MARK'S, J.
—This is a companion ease to our Civil No. 2410, bearing the same title, the opinion in which case is this day filed (ante, p. 154 [85 Pac. (2d) 898]). That opinion contains facts material to this proceeding. Those facts will not be repeated here.
On November 28, 1938, the respondent court, on the ex parte application of the plaintiffs in the superior court ac*157tion, issued a second temporary restraining order and order to show cause returnable on December 5, 1938. Except as to dates it was identical with the order described in the other opinion.
On December 5, 1938, over the objection and without the consent of defendants in the superior court action, the respondent court continued the hearing of the order to show cause to December 19, 1938. The order continued the restraining order in force until that date. This was contrary to the express provisions of section 527 of the Code of Civil Procedure quoted in our other opinion.
The writ of prohibition will issue as prayed for.
Barnard, P. J., and Griffin, J., concurred.